Appeal by the defendant from three judgments of the Supreme Court, Queens County (Goldstein, J.), all rendered February 17,1994, convicting him of robbery in the first degree (three counts; one as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
It was not an improvident exercise of the court’s discretion to deny the defendant’s motion to withdraw his guilty pleas without conducting an expanded inquiry into the matters (see, People v Dickerson, 163 AD2d 610). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.